NUMBER 13-18-00031-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                              IN RE NORMA RAMIREZ


                        On Petition for Writ of Mandamus.


                                         ORDER

   Before Chief Justice Valdez and Justices Rodriguez and Hinojosa
                           Per Curiam Order

       Relator Norma Ramirez filed a petition for writ of mandamus in the above cause

on January 17, 2018. Through this original proceeding, relator seeks to compel the

disqualification of Daniel “Danny” Diaz as a candidate for Chairman of the Hidalgo County

Democratic Party, or alternatively, that the trial court be required to vacate its order of

dismissal and adjudicate the claims raised in this original proceeding. The Court requests

that the real party in interest, Diaz, or any others whose interest would be directly affected

by the relief sought, file a response to the petition for writ of mandamus on or before the
expiration of the business day on Tuesday, January 23, 2018. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.

                                                    PER CURIAM

Delivered and filed this
18th day of January, 2018.




                                             2